Title: To James Madison from Louis-Marie Turreau de Garambouville, 22 November 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Washington le 22 Novembre an 1806.

M. Le Marquis d’Yrujo, Envoyé extraordinaire & Ministre Plénipotentiaire de S. M. C. m’a donné Communication d’un ordre de Sa Cour, d’où il résulte que les intentions du Roi Son Maître, sont qu’il continue Son Séjour en Amerique & remplisse comme par le passé les fonctions de Son Ministre près les Etats: Unis; qualité dans laquelle il a été accrédité & reconnu par le Gouvernement Fédéral.
Le droit des gens, la Saine politique, dont les progrés Suivent évidemment aux des Idées libérales; les égards que Se doivent mutuèlement les Souverains, & dont l’étroite observance vis-à-vis de leurs Mandataires dans les Cours alliées ou amies, est devenue un devoir pour tous les Gouvernements; ont encore étendu la Sphère des privilèges & des immunités attachées au Caractère public & personnel des premiers Agents diplomatiques.  Et cette déférence pour des hommes honorés des plus augustes fonctions comme Représentants de leurs Souverains, est tellement conforme à l’instinct naturelles des Peuples Sauvages comme aux loix générales de l’ordre Social, que ceux-ci, Sans la connaître, l’ont observée par motif d’hospitalité, & que les Nations Soumises à la civilisation, n’ont jamais osé S’en écarter.
Vous Savez comme moi, Monsieur, qu’il n’existe que deux cas d’exception qui exposent la personne des Ministres en résidence; non pas à l’oubli de leur inviolabilité, mais à la Suspension instantanée de leurs pouvoirs: C’est lorsqu’ils ont conspiré contre le Souverain, ou contre la constitution de l’Etat  Des preuves préalablement acquises accompagnent le renvoi du Ministre qui a enfreint à la fois les Loix de la Politique & celles de l’hospitalité.
Il est incontestable que tout autre Systême adopté par un Gouvernement serait une innovation, & qu’il ne pourrait avoir force de droit qu’autant qu’il Serait accepté par les autres & deviendrait ainsi la loi commune  Le Ministre en résidence n’aurait point de régulateur pour Sa conduite près d’une Cour étrangère.  Il y Serait entièrement Soumis à l’arbitraire  près duquel Ses fonctions l’aurait appelé; et cet état de choses,  équivoque le ministère Sacré des Ambassadeurs, romprait le pre relations politiques; multiplierait les causes de mésintelligence, ne laisserait que des ressources incertaines & trop distantes au rétablissement de l entre les Nations; et d’après l’infraction du principe Salutaire d’inviolabilité scrupuleusement observé à l’égard des Ministres, elles verraient infailliblement diminuer la quantité comme l’utilité de leurs rapports, & dériveraient vers l’Etat de Barbarie des Peuples Sauvages.
En vous rappelant, Monsieur, des principes Généraux qui vous sont familiers, je n’en ai tiré que les conséquences naturelles, évidentes & assenties.  Leur exposition m’a paru nécessaire uniquement pour prouver que ce n’est point dans leur infraction qu’il faut chercher le motif de vos  avec Le Ministre Plénipotentiaire d’Espagne; & que, conséquemment  & vos droits respectifs n’ont reçu aucune atteinte qui puisse vous  d’en reprendre incessament l’exercice.
Si légitime, Si grave que fût la cause des vos différents particuliers avec M. le Marquis d’Yrujo, j’ai l’honneur de vous connaître, Monsieur, et trop éclairé, et trop jaloux des intérêts nationaux pour vous  seulement l’intention de les faire entrer dans la balance avec des  de mécontentement.  Sous ce rapport & d’après le retour des évènements qui, depuis mon Séjour ici, ont troublé de tems à autre l’harmonie entre les deux Etats & dont votre prudence a Si heureusement arrêté les effets, il me paraîtrait utile ou plutôt indispensable, Surtout au moment où le Congrès va S’ouvrir & durant sa Session, que vos communications officièles & directes avec le Ministre plénipotentiaire d’Espagne reprissent leur cours & fussent, ainsi qu’elles l’ont été par le passé, un moyen efficace, et que rien ne peut Supléer, d’entretenir la bonne Intelligence entre les deux Gouvernements & de prévenir même par l’effet d’une volonté mutuelle & bien prononcée, le résultat de tous les évènements qui tendraient à l’offenser.
En prenant l’initiative auprès de moi, Monsieur, pour m’intéresser à un rapprochement nécessaire Sous le point de vue politique, le Ministre d’Espagne a prouvé que Son premier objet Serait toujours de maintenir l’harmonie entre les deux Gouvernements.  L’importance qu’attache S. M. Catholique aux Services de M. Le Marquis d’Yrujo lui est trop honorable pour qu’il ne continue par Ses fonctions, quelque difficiles que Soient les circonstances.  Et dût-il jamais éprouver des désagrémens personnels, il Saura en faire le Sacrifice aux intérêts du Roi Son Maître, & en éloigner jusqu’au Souvenir.
Quant à moi, Monsieur, dont M. le Marquis d’Yrujo a cru devoir plusieurs fois appeler l’intervention dans des différents, trop Souvent renouvelés pour qu’ils eussent toujours des motifs fondés, je dois vous dire, avec la franchise dont je fais profession, (et tout autre langage m’est étranger parcequ’il me Serait inutile) que j’ai constamment trouvé dans M. le Marquis d’Yrujo des dispositions Sincères au rapprochement que j’ai desiré pour ma Satisfaction personelle; & Surtout pour l’intérêt & le besoin mutuel de l’Espagne & des Etats-Unis.  Agréez, Monsieur, un nouvel hommage de ma haute Considération.

Turreau


P. S.  Les instances réitérés de M. Le Marquis d’Yrujo pour obtenir le plutôt possible une réponse cathégorique, me portent à vous prier, Monsieur, de vouloir bien me l’addresser aussi promptement que cependant vous le jugerez convenable.  Mais vous m’obligerez particulièrement de me mettre en état de transmettre dans le plus bref délai le résultat de votre détermination.


T

